PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
MUKHERJEE et al.
Application No. 16/309,673
Filed: 13 Dec 2018
For: WIRELESS MECHANISM FOR DETECTING AN OPEN OR CLOSED CONTAINER, AND METHODS OF MAKING AND USING THE SAME
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed April 7, 2021, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely pay the issue fee as required by the Notice of Allowance and Fee(s) Due mailed July 7, 2020, which set a statutory period for reply of three months. Accordingly, the application became abandoned on October 8, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of payment of the issue fee of $1,000.00, (2) the petition fee of $2,100.00 and (3) a proper statement of unintentional delay.

Petitioner is advised that the issue fee paid in this application cannot be refunded. If, however, this application is again allowed, petitioner may request that it be applied towards the issue fee by the New Notice of Allowance and Fee(s) Due.1

This application is being referred to Technology Center Art Unit 2683 for processing of the Request for Continued Examination (RCE) and Information Disclosure Statement (IDS) submitted in accordance with 37 CFR 1.114 filed on January 14, 2021.  






/ANDREA M SMITH/
Andrea SmithLead Paralegal Specialist, Office of Petitions                                                                                                                                                                                                     



    
        
            
        
            
    

    
        1 The request to apply the issue fee to the new Notice may be satisfied by completing and returning the new Part-B Fee(s) Transmittal Form (along with any balance due at the time of submission).  Petitioner is advised that the Issue Fee Transmittal Form must be completed and timely submitted to avoid abandonment of the application.